Exhibit 10.3

 

STOCK APPRECIATION RIGHT GRANT NOTICE

under the

GENERAL MOLY, INC.

2006 EQUITY INCENTIVE PLAN

 

General Moly, Inc. (the “Company”), hereby grants to the Participant named
below, a Stock Appreciation Right to receive appreciation in the number of
shares of the Company’s common stock, $0.001 par value per share, (the “Common
Stock”) equivalents, as set forth below (the “Stock Appreciation Right” or
“SAR”).  This Stock Appreciation Right is granted pursuant to the terms of the
Company’s 2006 Equity Incentive Plan (“Equity Plan”), except as modified by this
Grant Notice and the Stock Appreciation Right Agreement.  This Stock
Appreciation Right is subject to all the terms and conditions as set forth
herein, the Equity Plan, the Stock Appreciation Right Agreement and the Notice
of Exercise, each of which are attached.

 

Participant Name

 

 

The undersigned Participant has been granted a Stock Appreciation Right to
receive appreciation in the Common Stock equivalents of the Company, subject to
the terms and conditions of the Equity Plan and the Stock Appreciation Right
Agreement, as follows:

 

Date of Grant

 

                      , 20

Vesting Commencement Date

 

                      , 20

Exercise Price per share

 

$    .

Number of shares of Common Stock equivalents subject to the SAR

 

 

Vesting Schedule

 

xxx on                      , 20    

xxx on                      , 20    

xxx on                      , 20

Term/Expiration Date

 

xxx on                      , 20    

xxx on                      , 20    

xxx on                      , 20

 

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Equity Plan,
the Stock Appreciation Right Agreement,  the Notice of Exercise and Plan
Summary.  The Participant further acknowledges that as of the Date of Grant,
this Grant Notice, the Equity Plan and the Stock Appreciation Right Agreement
set forth the entire understanding between the Participant and the Company
regarding the receipt of appreciation in the number of shares of Common Stock
covered by this award and supersede all prior oral and written agreements on
that subject.

 

General Moly, Inc.

 

Participant

By:

By:

 

 

 

 

 

 

 

 

 

 

 

[Insert Name & Title]

 

 

[Insert Name]

Date:

             , 20

 

Date:             , 20

 

Attachments:  Stock Appreciation Right Agreement, Equity Plan and Plan Summary.

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

STOCK APPRECIATION RIGHT AGREEMENT

 

(attached)

 

Stock Appreciation Right

 

--------------------------------------------------------------------------------


 

STOCK APPRECIATION RIGHT AGREEMENT

under the

General Moly, Inc.

2006 EQUITY INCENTIVE PLAN

 

Pursuant to your Stock Appreciation Right Grant Notice (“Grant Notice”) and this
Stock Appreciation Right Agreement (together the “Agreement”), General
Moly, Inc. (the “Company”) has granted to you a Stock Appreciation Right under
its 2006 Equity Incentive Plan (the “Plan”) to receive appreciation in the
number of shares of the Company’s Common Stock equivalents indicated in your
Grant Notice with the Exercise Price (or base price) indicated in your Grant
Notice.  Capitalized terms not  defined in this Stock Appreciation Right
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

 

The details of your Stock Appreciation Right are as follows:

 

1.                                       VESTING.  Subject to the limitations
contained herein, your Stock Appreciation Right will vest as provided in your
Grant Notice; provided, however, that vesting will cease upon the termination of
your Continuous Service and, provided further, that your Stock Appreciation
Right shall automatically become fully vested and exercisable immediately prior
to the closing of a Change in Control.

 

2.                                       NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Common Stock equivalents subject to your Stock
Appreciation Right and your Exercise Price (or base price) per share referenced
in your Grant Notice will be adjusted from time to time for changes in
capitalization as provided in the Plan (for example, a stock split).

 

3.                                       CALCULATION OF APPRECIATION;
DISTRIBUTION.  Your Stock Appreciation Right is denominated in shares of Common
Stock equivalents.  When you exercise the vested portion of your Stock
Appreciation Right, you will receive a distribution equal to the excess, if any,
of (a) the aggregate Fair Market Value of the shares of Common Stock equivalents
with respect to which your Stock Appreciation Right is being exercised
(determined as of the exercise date), over (b) the aggregate Exercise Price for
the shares of Common Stock equivalents with respect to which your Stock
Appreciation Right is being exercised.  Upon exercise, your appreciation
distribution will be paid in shares of Common Stock; provided, however, the
Committee retains sole discretion to pay the appreciation distribution in cash
or a combination of cash and shares of Common Stock.  To the extent shares of
Common Stock are distributed, only whole shares will be distributed and any
fractional share equivalents will be paid to you in cash.  Upon exercise of the
Stock Appreciation Right, distribution of the appreciation will be paid to you
as soon as reasonably practicable following the exercise.

 

4.                                       WHOLE SHARES.  You may exercise your
Stock Appreciation Right only with respect to whole shares of Common Stock.

 

5.                                       EXERCISE.

 

(a)                                  You may exercise the vested portion of your
Stock Appreciation Right during its term by delivering a Notice of Exercise (in
a form designated by the Company) to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

 

(b)                                 By exercising your Stock Appreciation Right
you agree that, as a condition to any exercise of your Stock Appreciation Right,
the Company may require you to enter into an

 

--------------------------------------------------------------------------------


 

arrangement acceptable to the Company providing for the payment by you to the
Company of any tax withholding obligation of the Company arising by reason of
the exercise of your Stock Appreciation Right.

 

6.                                       TERMINATION OF CONTINUOUS SERVICE.  If
your Continuous Service terminates for any reason, including death, the unvested
portion of your Stock Appreciation Right shall be forfeited and the vested
portion, if any, shall be automatically exercised and redeemed.  If there is no
appreciation at the time you exercise your Stock Appreciation Right, your award
will be exercised and redeemed, but you will not receive any payment.

 

7.                                       TERM.  The term of your Stock
Appreciation Right commences on the Date of Grant and expires upon the earliest
of the following:

 

(a)                                  the date your Continuous Service
terminates;

 

(b)                                 the Term/Expiration Date indicated in your
Grant Notice; or

 

(c)                                  the closing of a Change in Control.

 

8.                                       SECURITIES LAW COMPLIANCE.  The
exercise of your Stock Appreciation Right and the issuance of shares of Common
Stock, if any, shall be subject to compliance with applicable securities and
other laws and regulations governing your Stock Appreciation Right, and you may
not exercise your Stock Appreciation Right if the Company determines that such
exercise would not be in compliance with such laws and regulations.

 

9.                                       TRANSFERABILITY.  Your Stock
Appreciation Right is not transferable except by will or by the laws of descent
and distribution, and is exercisable during your life only by you.

 

10.                                 STOCK APPRECIATION RIGHT NOT A SERVICE
CONTRACT.  Your Stock Appreciation Right is not an employment or service
contract, and nothing in your Stock Appreciation Right or this Stock
Appreciation Right Agreement shall be deemed to create in any way whatsoever any
obligation on your part to continue in the employ of the Company or an
Affiliate, or of the Company or an Affiliate to continue your employment.  In
addition, nothing in your Stock Appreciation Right or this Stock Appreciation
Right Agreement shall obligate the Company or an Affiliate, their respective
shareholders, boards of directors, Officers or Employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate.

 

11.                                 WITHHOLDING OBLIGATIONS.

 

(a)                                  At the time you exercise your Stock
Appreciation Right, in whole or in part, or at any time thereafter as requested
by the Company, you hereby authorize withholding from payroll and any other
amounts payable to you, and otherwise agree to make adequate provision for any
sums required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Stock Appreciation Right.

 

(b)                                 Upon your request and subject to approval by
the Company, in its sole discretion, and compliance with any applicable
conditions or restrictions of law, the Company may withhold from fully vested
shares of Common Stock otherwise issuable to you upon the exercise of your Stock
Appreciation Right a number of whole shares of Common Stock having a Fair Market
Value, determined by the Company as of the date of exercise, not in excess of
the minimum amount of tax required to be withheld by law.

 

--------------------------------------------------------------------------------


 

12.                                 NOTICES.  Any notices provided for in your
Stock Appreciation Right or the Plan shall be given in writing and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
mail by the Company to you, five (5) days after deposit in the United States
mail, postage prepaid, addressed to you at the last address you provided to the
Company.

 

13.                                 GOVERNING PLAN DOCUMENT.  Your Stock
Appreciation Right is subject to all the provisions of the Plan, the provisions
of which are hereby made a part of your Stock Appreciation Right, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan.  In the event of
any conflict between the provisions of your Stock Appreciation Right and those
of the Plan, the provisions of the Plan shall control.

 

14.                                 STOCKHOLDER RIGHTS.  You will not be deemed
to be the holder of, or to have any of the rights of a holder with respect to,
any shares of Common Stock of the Company with respect to your Stock
Appreciation Right unless and until you have satisfied all requirements for
exercise of your Stock Appreciation Right and certificates representing shares
of Common Stock, if any, will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to you.

 

15.                                 APPLICATION OF SECTION 409A.  This Award is
intended to be exempt from the application of Section 409A of the Code
(“Section 409A”) pursuant to the Treasury Regulations issued thereunder. 
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, to the extent that (a) one or more payments or benefits received or to
be received by you pursuant to this Agreement would constitute deferred
compensation subject to the requirements of Section 409A, and (b) you are a
“specified employee” within the meaning of Section 409A, then such payment or
benefit (or portion thereof) will be delayed until the earliest date following
your “separation from service” with the Company within the meaning of
Section 409A on which the Company can provide such payment or benefit to you
without you incurring any additional tax or interest pursuant to Section 409A,
with all payments or benefits due thereafter occurring in accordance with the
original payment schedule.

 

16.                                 ENTIRE AGREEMENT.  This Agreement contains
the entire agreement between the parties with respect to the Award and
supersedes all prior agreements (oral or written), negotiations and discussions
between the Participant and the Company relating thereto.

 

17.                                 UNSECURED GENERAL CREDITOR. Until paid or
made available to Participant, the amount of any appreciation distribution
payable in cash under this Agreement shall be subject to the claims of the
general creditors of the Company.  All benefits provided hereunder shall be
unfunded and shall be paid only from the general assets of the Company, to the
extent then available.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------